UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7805



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GRADY LASSITER, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-01-154; CA-03-443-2)


Submitted:   July 12, 2004                 Decided:   July 27, 2004


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Grady Lassiter, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Grady Lassiter, Jr., seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2255 (2000) motion.                  Lassiter

cannot appeal this order unless a circuit judge or justice issues

a certificate of appealability, and a certificate of appealability

will not issue absent a “substantial showing of the denial of a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).            A habeas

appellant meets this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

326 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).             We have independently

reviewed    the   record   and    conclude   Lassiter    has    not   made   the

requisite     showing.     Accordingly,      we   deny   a     certificate   of

appealability and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      DISMISSED




                                     - 2 -